DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following is a Non-Final action in response to the preliminary amendment filed on 01/29/2021. Claims 1-131 have been canceled; and new claims 132-141 have been added. Accordingly, claims 132-141 are currently pending in this application.   
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claim 139 is rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 139 is currently dependent on itself; and accordingly, it is unclear what scope is implied per claim 139 (Note that to correct this deficiency, consider amending claim 139, so that it would be dependent on claim 132). 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 132-141 are rejected under 35 U.S.C.103 as being unpatentable over Krull 2006/0116185.
	Regarding claim 132, Krull teaches the following claimed limitations: a computer based training system comprising: a physical practice field; a physical ball movable by a player within the physical practice field ([0008] lines 11-16; [0015] lines 1-9: e.g. an indoor training system for training sports, such as playing football; wherein the system incorporates a sports object—i.e. a physical ball—that the user throws during the training. The above already indicates a computer based training system comprising: a physical practice field; a physical ball movable by a player within the physical practice field); a position sensing system positioned relative to the physical practice field and configured to track: a physical location of the physical ball; and a physical trajectory of the physical ball ([0008] lines 11-20; [0026] lines 5-7: e.g. the system already incorporates a tracking technology known in the art, such as a tracking system used by golf facilities; and this tracking technology corresponds to the position sensing system, which the system uses to detect the physical location of the physical ball and also to track its trajectory in real-time. Also see some exemplary teachings—such as US 5,398,936 and US 6,322,455—regarding such tracking technology known in the art); an immersive computer display worn by the player and comprising: a head-mounted display obscuring a view of the player and configured to display to the player a viewable portion of a training animation, the viewable portion corresponding to a head position of the player (see FIG 4a; [0009]; [0014]; [0021] lines 1-8; [0039]: e.g. the system includes a preferred embodiment where the user wears a head-mounted display—i.e. HMD—so that training scenarios/animations are displayed to the user on the HMD; and wherein the HMD already incorporates a sensor—such as an orientation sensor—that tracks the user’s head position in real-time; and thereby the system displays relevant viewable portion to the user based on the user’s head position. Note that according to the above embodiment, the HMD obscures the view of the user since the user cannot see his/her real surroundings through the HMD); and a processor in communication with the position sensing system, the processor configured to: generate the training animation ([0023]; [0025]: e.g. the system already incorporates a computer system for generating various training scenarios, such as animations of one or more virtual football players, etc.), the training animation including animation segments comprising at least one virtual offensive player and at least one virtual defensive player, the at least one virtual offensive player being simulated to execute a selected team play and the at least one virtual defensive player being simulated to execute a selected opponent play ([0025], [0041]: e.g. the system already generates animation that displays a plurality of virtual players, including an offensive player and a defensive player; and wherein each virtual player reacts or plays according to the game simulation program that the computer is executing. Accordingly, each player is being simulated to execute its respective play [i.e. an offensive/defensive player being simulated to execute a selected team/opponent play]); position a virtual ball within the training animation based on the physical location of the physical ball tracked using the position sensing system; position the at least one virtual offensive player and the at least one virtual defensive player within the training animation; animate the at least one virtual offensive player and the at least one virtual defensive player to respectively execute the selected team play and the selected opponent play ([0025]; [0026] lines 5-14: also see FIG 4b: e.g. the system utilizes the tracking technology, which is the position sensor, to determine the physical location of the physical ball; and thereby generates a virtual ball within the virtual/simulated environment—such as a scenario prior to throwing the ball. In this regard, the virtual/simulated environment already involves a plurality of virtual players, including the offensive player and the defensive player identified above. Accordingly, the system already positions: a virtual ball within the training animation, the at least one virtual offensive player and the at least one virtual defensive player; and thereby animates the virtual offensive player and the virtual defensive player to respectively execute the selected team play and the selected opponent play); determine a virtual trajectory for the virtual ball based on the physical trajectory tracked using the position sensing system; animate a flight of the virtual ball within the training animation using the virtual trajectory (see FIG 4b. e.g. the figure depicts the trajectory of the virtual ball as dotted lines. Accordingly, the system determines, using the tracking technology discussed above, the physical trajectory of the physical ball; and thereby generates/animates a virtual trajectory of a virtual ball that travels towards the virtual players); animate the at least one virtual defensive player with new animation segments to react in real-time to the physical location of the physical ball as it moves so as to alter the selected opponent play; and cause the viewable portion of the training animation to be displayed on the immersive computer display (see FIG 4b: e.g. FIG 4b also depicts the reactions of at least two virtual players to the virtual ball, such the two players running towards the virtual ball that is approaching them, wherein one player is attempting to catch the ball while another is trying to reach the other player. As already pointed out above, the virtual trajectory is generated based on the detected physical trajectory of the physical ball. Accordingly, the system already animates the at least one virtual defensive player with new animation segments to react in real-time to the physical location of the physical ball as it moves so as to alter the selected opponent play; and cause the viewable portion of the training animation to be displayed on the immersive computer display).
	Although Krull does not explicitly describe that the trajectory of the ball is determined based upon a velocity and angle of the physical ball, Krull already describes an alternative embodiment that implements an algorithm for determining the speed and angle of a thrown football (see [0035]).
	It is further worth to note that the known tracking technology (e.g. the one that is used in indoor golf facilities) utilizes a system for detecting angle and velocity of a physical ball (see US 6,322,455: col.3, lines 15-17). 
	Accordingly, given the  above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krull’s system; for example, by incorporating a scheme (e.g. an algorithm, etc.) that allows the tracking technology to further determine the trajectory of the ball based on its velocity and angle, so that the virtual trajectory being generated (or animated) would be more consistent with that of the physical ball; and thereby improving the accuracy of the system.     
	Krull teaches the claimed limitations as discussed above per claim 132. Krull further teaches: 
	Regarding claim 133, the virtual trajectory of the virtual ball corresponds to the physical trajectory during a first portion of an animated flight of the virtual ball; and the virtual trajectory of the animated flight of the virtual ball is determined independent of the physical trajectory during a second portion of the animated flight of the virtual ball following the first portion ([0008] lines 11-28; 0025]; [0041] to [0043]: e.g. the system tracks, using the tracking technology (0026] lines 5-14), the physical trajectory of the physical ball ; and thereby displays a virtual trajectory of the virtual football based on the physical trajectory of the physical football. This corresponds to the first portion of the animated flight. The system also animates a further scenario, such as a scenario where a virtual player  captures or intercepts the virtual ball. This corresponds to the second portion of the virtual trajectory of the animated flight of the virtual ball that is determined independent of the physical trajectory); 
	Regarding claim 134, the processor is further configured to update the position of the virtual ball based on a tracked physical location of the physical ball when the physical ball is moved by the player ([0008] lines 11-28; 0026] lines 5-14; also FIG 4b: e.g. as already discussed above with respect to claim 132, the system generates a virtual trajectory of a virtual ball based on detected physical trajectory of the physical ball); 
	Regarding claim 135, the virtual offensive player is a virtual receiver animated within the training animation; and a route of the virtual receiver is determined by a physical trajectory tracked using the position sensing system  ([0008] lines 11-28; [0014]; [0025]; [0041]; [0042]: e.g. the system already generates virtual players representing receivers, defenders, offensive players, etc., and wherein various game scenarios are animated based on the trajectory of the virtual ball, which is generated based on the detected physical trajectory of the physical ball, i.e. [0026] lines 5-14]); 
	Regarding claim 136, the processor is further configured to determine if a ball pass to the virtual receiver is completed based on the physical trajectory tracked using the position sensing system; and the immersive computer display is configured to display a completed ball pass animation in response to a determination that the ball pass is completed ([0008] lines 11-28; [0025]; [0026] lines 5-14 ;[0041]; [0042]; FIG 4b: e.g. as already discussed above, the system already generates virtual players representing receivers, defenders, offensive players, etc., and wherein a relevant game scenario is animated based on the trajectory of the physical ball being tracked via the tracking technology. Accordingly, if the user properly throws the ball, a relevant scenario is animated to the user via the HUD; such as, animation of a completed ball pass when the trajectory indicates that a ball pass to the virtual receiver is completed);
	Regarding claim 137, the processor is further configured to determine if a ball pass to the virtual receiver is incomplete based on the physical trajectory tracked using the position sensing system; and the immersive computer display is configured to display an incomplete ball pass animation in response to a determination that the ball pass is not completed ([0008] lines 11-28; [0025]; [0026] lines 5-14 ;[0041]; [0042]; also FIG 4b: e.g. as already discussed above, the system already generates virtual players representing receivers, defenders, offensive players, etc., and wherein a relevant game scenario is animated based on the trajectory of the physical ball being tracked via the tracking technology. Accordingly, if the user improperly throws the ball, a relevant scenario is animated to the user via the HMD; such as, animation of an incomplete ball pass when the trajectory indicates that a ball pass to the virtual receiver is incomplete); 
	Regarding claim 138, wherein the immersive computer display is wearable
on a head of the player within the physical practice field ([0021] lines 1-8: [0039]: e.g. the system already incorporates a HMD that the user wears on his/her head during the training—such as the helmet depicted in FIG 4a); 
	Regarding claim 139, wherein the immersive computer display is incorporated into a helmet worn by the player ([0021] lines 1-8: [0039]: e.g. the system already incorporates a HMD that the user wears on his/her head during the training—such as the helmet depicted in FIG 4a); 
	Regarding claim 140, wherein the position sensing system comprises at least one of: a video camera; a wireless transmitter; or a wireless receiver ([0026] lines 5-14: e.g. the tracking technology known in the art implements at least a video camera for tracking the flight of the physical ball; see col.3, lines 52-66 of US 5,398,936); 
	Regarding claim 141, wherein the processor is configured to initiate the training animation based on a detected motion of the physical ball ([0008] lines 11-28; [0025]; [0026] lines 5-14; also see FIG 4b: e.g. as the user throws the ball, the system determines—using the tracking technology—the position or trajectory of the ball; and thereby generates a virtual ball; and wherein the virtual players respond or react to the virtual ball approaching them. Accordingly, the processor is already configured to initiate the training animation based on a detected motion of the physical ball).

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 132-141 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-9 of US 10,943,501.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features of the current claims are directed to obvious modification of the claims in US 10,943,501. 
For example, claim 1 of the above patent (US 10,943,501) encompasses all the features of current claim 1; and furthermore, given the features of current claim 1, it would have been obvious to incorporate the additional features recited in claim 1 of the above patent. 
For instance, current claim 1 does not positively recite “a system of one or more sensors that detect the physical location of the physical football as it moves along the physical trajectory”. However, since current claim 1 already recites, “a position sensing system positioned relative to the physical practice field and configured to track: a physical location of the physical ball; and a physical trajectory of the physical ball”, it is understood that the positioning system already comprises at least one sensor.
Similarly, unlike claim 1 of the above patent, current claim 1 does not positively recite, “a sensor for determining in real time a head position of the passer”. However, since the current claim already recites a “head-mounted display” that is configured to display to the player “a viewable portion of a training animation”; and wherein the above “viewable portion” corresponds to “a head position of the player”. Accordingly, it would have been obvious to a person skilled in the art to incorporate a sensor that determines 
the head position of the player, in order to enable the system to efficiently present a viewable portion of the animation that is relevant to the player’s head position, so that the player would have a more realistic training experience.     
In addition, current claim 1 does not positively recite “artificial intelligence hybrid logic applying statistical logic to alter the previously selected opponent play as defined by the animation segments of the training animation”.
However, since the use of an AI algorithm to manage virtual/video games is a well-known routine in the art (before the effective filing date of the current claims), it would have been obvious to a person skilled in the art to incorporate such AI algorithm into the current claim, in order to efficiently manage the response or reaction that one or more of the virtual players are expected to make. The skilled artisan would be motivated to perform such modification since the current claim already requires the process of generating animation segments that involve “at least one virtual offensive player and at least one virtual defensive player, the at least one virtual offensive player being simulated to execute a selected team play and the at least one virtual defensive player being simulated to execute a selected opponent play”.
Although exemplary analysis is presented above regarding some of the features, the same type of obviousness analysis applies to incorporate the rest of the additional features into the current claims.    

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715